
	
		II
		111th CONGRESS
		2d Session
		S. 3239
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 21, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal unwarranted provisions from the
		  Patient Protection and Affordable Care Act and to more efficiently use taxpayer
		  dollars in health care spending.
	
	
		1.Repeals
			(a)Repeal of provision that provides for an
			 increase in Medicare reimbursement primarily for hospitals in Connecticut and
			 MichiganSection 3137(a) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), as amended
			 by section 10317 of such Act, is amended—
				(1)in paragraph (2)—
					(A)by striking fiscal year 2010 and all
			 that follows through for purposes of implementation of the
			 amendment and inserting fiscal year 2010.—For purposes of implementation
			 of the amendment; and
					(B)by striking subparagraph (B); and
					(2)by striking paragraph (3).
				(b)Repeal of the provision granting Medicare
			 coverage for individuals exposed to environmental hazards in Libby,
			 MontanaSection 10323 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) Act (and the
			 amendments made by such section) is repealed.
			(c)Repeal of provision that provides for an
			 increase in Medicare reimbursement for frontier StatesSection 10324 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) (and the amendments made by such
			 section) is repealed.
			(d)Repeal of hospital finding
			 provisionsSection 10502 of
			 the Patient Protection and Affordable Care Act (Public Law 111–148) is
			 repealed.
			(e)Reduction of special adjustment to FMAP for
			 States recovering from a major disasterSection 1905(aa)(1) of the Social Security
			 Act, as added by section 2006 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148), is amended—
				(1)in subparagraph (A), by striking 50
			 percent and inserting 25 percent; and
				(2)in subparagraph (B), by striking 25
			 percent and inserting 12.5 percent.
				
